ACCEPTED
                                                                                      08-17-00251-CR
                                08-17-00251-CR                            EIGHTH COURT OF APPEALS
                                                                                     EL PASO, TEXAS
                                                                                    5/25/2018 8:24 AM
                                                                                   DENISE PACHECO
                                                                                               CLERK

                   IN THE EIGHTH COURT OF APPEALS
                            EL PASO, TEXAS
                                                                     FILED IN
                                                              8th COURT OF APPEALS
                                                                  EL PASO, TEXAS
CARLOS LOZANO                                                 5/25/2018 8:24:25 AM
Appellant/Defendant,                                              DENISE PACHECO
                                                                      Clerk

        v.                                       No. 08-17-00251-CR


THE STATE OF TEXAS
     Appellee/Plaintiff.


              MOTION TO WITHDRAW APPELLANT’S BRIEF
                   FILED IN ERROR ON MAY 24,2014

      Now comes Carlos Lozano, Appellant/Defendant, by and through his

attorney, Kenneth del Valle, and moves for leave to withdraw Appellant

/Defendant’s Brief filed in error on May 24, 2018.

      In support thereof Appellant/Defendant states as follows:

      1. The version of Appellant/Defendant’s brief electronically filed on May

24, 2018 was a draft version not intended to be filed.

      2. Said brief was filed in error.

      Wherefore, Carlos Lozano, Appellant/Defendant, prays this Honorable

Court grant him leave to withdraw the brief filed on May 24, 2018.

      Respectfully submitted,
      /s/ Ken del Valle
      Kenneth del Valle
      8407 Alameda Avenue
      El Paso, Texas 79907
      Off. 915-544-0202
      Fax. 915-544-5361
      Cel. 915-276-8353
      E-mail: kendelvalle@aol.com
      Texas Bar Number: 24010960


                            CERTIFICATE OF SERVICE

      I, Kenneth del Valle, an attorney, do hereby certify that on May 25, 2018 I

caused to be filed the above document through the Texas E File system that will

notify all parties entitled to service and notice of filing.

      /s/ Ken del Valle
      Kenneth del Valle